Cook, J.,
dissenting. In Smith v. Howard Johnson Co., Inc. (1993), 67 Ohio St.3d 28, 29, 615 N.E.2d 1037, 1038, this court adopted the spoliation tort (placing this court among the minority of jurisdictions to have done so2) in a single *494conclusory paragraph — ten lines of text summarily responding to three certified questions from a federal district court. Today’s majority opinion, equally bereft of substantive legal analysis, overrules appellant’s propositions of law with citation only to Smith, Grava v. Parkman Twp. (1995), 73 Ohio St.3d 379, 653 N.E.2d 226, and the court of appeals’ opinion. Because I believe that the trial court correctly applied the doctrine of res judicata to preclude Davis’s second tort action against Wal-Mart, I respectfully dissent.
I
Even if I were to agree with the majority’s syllabus that “[cjlaims for spoliation * * * may be brought after the primary action has been concluded only when evidence of spoliation is not discovered until after the conclusion of the primary action,” the majority fails to explain exactly which evidence of spoliation presented here was not discovered until after Davis’s primary action concluded. Nor does the majority explain exactly when a “primary action” “concludes” for purposes of its syllabus and/or res judicata. These are significant issues, because the allegations in Davis’s instant complaint focus on (1) “Exhibit A,” which Davis admittedly discovered before her first intentional tort case went to trial, and (2) a Sam’s Club claims file, which Davis admittedly obtained in conjunction with her motion for prejudgment interest in the intentional tort case. Because the majority opinion never actually applies the syllabus to the specific evidence alleged to have been spoliated in this case, the spoliation tort will remain as unexplained to the bench and bar as it was after its cursory recognition in Smith.
II
I also write separately to emphasize a significant procedural issue discussed by the court of appeals yet absent from today’s majority opinion. As the appellate court observed, the trial court has yet to determine whether Davis has actually presented a prima facie case for spoliation of evidence. Davis v. Wal-Mart Stores, Inc. (May 8, 2000), Cuyahoga App. No. 75224, unreported, at 6, 2000 WL 504114, at *2, fn. 1. In its motion for summary judgment, in addition to arguing that Davis’s instant claim was barred by res judicata, Wal-Mart contended that *495Davis had presented no evidence of (1) a mllful destruction of evidence, (2) a disruption of her case, or (3) damages proximately caused by defendants’ actions. All of these are essential elements of the tort according to this court’s express language in Smith, 67 Ohio St.3d at 29, 615 N.E.2d at 1038.3
One of Smith’s essential elements, “willful destruction,” differs significantly from “concealment,” “interference,” or “misrepresentation” — at least as these terms are commonly understood. See Webster’s Third New International Dictionary (1986) 615 (destruction), 469 (concealment), 1178 (interference), 1445 (misrepresentation). Yet, despite this court’s express insistence in Smith that a spoliation plaintiff prove “willful destruction,” both the court of appeals and the majority apply interchangeably all of these distinct concepts. For example, the court of appeals stated that “[f]or res judicata to apply * * *, defendants’ acts of allegedly concealing, destroying or intentionally interfering with evidence must arise from the same ‘transaction or occurrence’ as that which [led] to decedent’s death.” (Emphasis added.) Davis at *4. And in addition to adopting this language from the appellate opinion, the majority states that “[t]here is something wrong with a legal doctrine that could be used in a situation like the one before us to reward a party for misrepresenting or destroying evidence.” (Emphasis added.) We were not asked in this appeal to broaden the existing elements of the tort recognized in Smith, and the majority should not imply that evidence of concealment, interference, and/or misrepresentation may satisfy the “willful destruction” element of the tort.4
Given its disposition in favor of Wal-Mart on the basis of res judicata, the trial court never addressed Wal-Mart’s argument that Davis failed to make a prima facie case, nor did it address Wal-Mart’s separate contention that no civil liability exists for statements made by a witness during trial. As the court of appeals *496instructed, the trial court should address Wal-Mart’s remaining arguments on remand. Davis at fn. 1. When it does so, the trial court need not interpret the majority’s dicta as a holding by this court that Smith’s necessary element of “willful destruction” may be satisfied by proof of “concealment,” “misrepresentation,” or “interference.”
Greene & Eisen Co., L.P.A., William M. Greene, Brian N. Eisen and Eric M. Schreibman, for appellee.
Jones, Day, Reavis & Pogue, Jeffrey S. Sutton and Brian G. Selden; Reminger & Reminger Co., L.P.A, Clifford C. Masch and Roy A. Hulme, for appellant.

. For discussions of the tort’s precarious status nationwide, see Cedars-Sinai Med. Ctr. v. Superior Court of Los Angeles Cty. (1998), 18 Cal.4th 1, 11, 74 Cal.Rptr.2d 248, 264, 954 P.2d 511, 517 *494(California Supreme Court deciding not to recognize the tort, given the “strong policy favoring use of nontort remedies rather than derivative tort causes of action to punish and correct litigation misconduct”), and Goff v. Harold Ives Trucking Co., Inc. (2000), 342 Ark. 143, 146, 151, 27 S.W.3d 387, 388, 391 (Supreme Court of Arkansas finding it “unnecessary and unwise” to join those “few jurisdictions” that recognize an independent spoliation tort). See, also, Smith v. Atkinson (Ala. 2000), 771 So.2d 429, 439-441 (See, J., dissenting).


. The federal district court in Smith queried whether Ohio recognizes a tort of “spoliation of evidence and/or tortious interference with prospective civil litigation.” Smith, 67 Ohio St.3d at 29, 615 N.E.2d at 1038. The Smith court did not apply the district court’s term “spoliation” in its order answering this question, although the term has apparently been reborn in today’s syllabus. Rather, the Smith court decided that “[a] cause of action exists in tort for interference with or destruction of evidence.” (Emphasis added.) Id. The label of the tort recognized in Smith suggests that a party may be found civilly liable for “interference with” evidence. See id. Yet with its enumeration of the essential elements of this tort, Smith expressly requires plaintiffs to prove “willful destruction.” Id. As the case before us demonstrates, a party’s alleged “interference” with evidence does not always equate to “destruction” of evidence. Indeed, Davis attaches to her complaint one of the very documents that she alleges Wal-Mart failed to produce in the prior intentional tort action. If the evidence had been “willfully destroyed,” as Smith requires, Davis would presumably have been unable to attach it to her complaint. Other allegations in Davis’s complaint are based on a claims file — also not destroyed — that Davis obtained during the prejudgment interest proceedings.


. Wal-Mart has specifically asked us to “reconsider the continued recognition of the spoliation tort,” yet the majority has failed to respond to any of these arguments.